DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
101A, Fig.2B
The drawings are objected to because reference characters in Fig. 2B appear to be swapped. Reference characters “307” and “308” appear that they should be swapped, 307 – upper, 308 – lower.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 21 and 30 are objected to because of the following informalities:  
Regarding claims 21 and 30, the claim should end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,819,474 to Strom in view of US 4,911,964 to Corbo et al.

Regarding claim 2, Strom discloses a temporary door assembly kit, comprising: at least one zipper (18); at least one partition strap (50), comprising: a first hook portion configured to engage a sheet of material (one half of 50, Fig.9); and a second hook portion (second portion of 50, Fig.9) connected to the first hook portion by an intermediate portion (52) of the strap, the second hook portion configured to support a rolled up portion of a sheet of material (Fig.9).  
Strom discloses a temporary structure have many parts but does not specifically disclose the kit within a receptacle.
Corbo et al. disclose providing a temporary weather barrier kit including a sheet and a tape within a receptacle (Column 4, lines 33-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the parts of the kit of the shelter of Strom within a receptacle as taught by Corbo et al. so to keep the contents of the kit within a single container for ease of use and maximum organization of parts. Also it is common for a kit to be sold within a receptacle to keep all items together and also to provide a means to store pieces of the kit that are remaining after installation.
Regarding claim 3, Corbo et al. disclose wherein the receptacle comprises a container (Column 4, lines 40-44), the container capable of storing the at least one zipper and the at least one partition strap (the containers holds the sheets and the tape and is therefore capable of holding a zipper and a strap, etc.).  
Regarding claim 4, Corbo et al. disclose wherein the receptacle comprises a resealable container (a paperboard box can be opened and closed).  
Regarding claim 5, Corbo et al. disclose wherein the receptacle comprises a cardboard box/paper box (Column 4, lines 40-44). 
Regarding claim 6, Strom in view of Corbo et al. do not specifically disclose wherein the container is compartmentalized, such that each of the at least one zipper and the at least one partition strap can be separated within the container.  
It is notoriously well known in the art to provide storage containers, boxes, tool boxes, etc. with different compartments so to keep all items organized and away from one another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided compartments to the container of Corbo et al. so to maximize organization and to prevent items from contacting one another, thereby reducing the chances of tapes, sheet materials, etc. from damaging one another.
Regarding claim 7, Strom discloses the at least one zipper and the at least one partition strap; Corbo et al. discloses the items of the kit are enclosed within the receptacle; therefore the items taught by Strom would be enclosed within the receptacle taught by Corbo et al.
Regarding claim 8, Strom in view of Corbo et al. do not specifically disclose wherein the container is compartmentalized, such that each of the at least one zipper and the at least one partition strap can be separated within the container.  
It is notoriously well known in the art to provide storage containers, boxes, tool boxes, etc. with different compartments so to keep all items organized and away from one another. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided compartments to the container of Corbo et al. so to maximize organization and to prevent items from contacting one another, thereby reducing the chances of tapes, sheet materials, etc. from damaging one another.
Regarding claim 9, Strom discloses wherein the at least one zipper (18) comprises first and second flanges (25 and 25, Fig.3) each having first and second teeth portions (22 and 22, Fig.3) that can be meshed together or separated via a zipper pull (26).  
Regarding claim 10, wherein a pre-applied adhesive material (28) is disposed on each of the first and second flanges of the at least one zipper (Fig.4).  
Regarding claim 11, wherein the at least one zipper (18) further comprises a protective liner (32) adhered to the pre-applied adhesive material (28) disposed on each of the first and second flanges (25).  
Regarding claim 12, wherein the at least one zipper (18) comprises a first zipper and a second zipper (Fig. 1 and 2), the first and second zippers each comprising first and second flanges (25, Fig.3) each having first and second teeth portions (22) that can be meshed together or separated via a zipper pull (26).  
Regarding claim 13, wherein a pre-applied adhesive material (28) is disposed on each of the first and second flanges (25) of the first and second zippers.  
Regarding claim 14, wherein the partition assembly kit further comprises a sheet of material (14).  
Regarding claim 15, Corbo et al. disclose wherein the sheet of material is provided within the receptacle (Column 4, lines 33-44).  
Regarding claim 16, Strom does not disclose wherein the partition assembly kit further comprises a roll of tape.  	
Corbo et al. disclose providing the kit with a roll of tape (Column 4, lines 33-35).
It would have been obvious to one of ordinary skill in the at before the effective filing date of the invention to have provided the kit of Strom with a roll of tape as taught by Corbo et al. so to enable portions of the sheet materials to be adhered to one another or to surrounding structure. The tape will also provide the ability to reinforce the zippers to the sheet material.
Regarding claim 17, Corbo et al. disclose wherein the roll of tape is provided within the receptacle (Column 4, lines 33-44).  
Regarding claim 18, Strom discloses wherein the at least one partition strap comprises a first partition strap (50, Fig. 7 and 9) and a second partition strap (50).  
Regarding claim 19, Strom discloses wherein the first and second partition straps are secured to the sheet material; therefore the straps are provided within the receptacle as taught by Corbo et al.
Regarding claim 20, Strom discloses wherein the first hook portion lies on a first plane (one of the straps of 50 lying in a plane, Fig.9).  

Claims 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,819,474 to Strom in view of US 4,911,964 to Corbo et al. in view of US 2006/0283562 A1 to Hickey.

    PNG
    media_image1.png
    376
    503
    media_image1.png
    Greyscale

Regarding claim 21, Strom does not disclose wherein the first hook portion comprises a first portion and a second portion bent about a midpoint, and wherein the second portion of the first hook portion is positioned at an offset angle relative to the first plane.
Hickey discloses wherein the first hook portion (See Figure above) comprises a first portion (See Figure above) and a second portion (See Figure above) bent about a midpoint (See Figure above), and wherein the second portion of the first hook portion is positioned at an offset angle relative to the first plane (See Figure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first hook portion of Strom have multiple portions as taught by Hickey so to enable the strap to be secured to the sheet material without permanently gluing or adhering the strap to the sheet material.
Regarding claim 22, Hickey discloses wherein the first hook portion is constructed to pierce the sheet of material (first portion pierces through the loop of the sheet material, See Figure above).  
Regarding claim 23, Hickey discloses wherein concave portions of the first and second hook portions face one another (See Figure above).  
Regarding claim 24, wherein the second hook portion has a first radius (See Figure above) of curvature and the first hook portion has a second radius of curvature (See Figure above), wherein the first radius of curvature is greater than the second radius of curvature (See Figure above).  
Regarding claims 25 and 26, Hickey does not disclose specific radii of curvature for the first and second hook portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the strap having hook portions with the necessary curvatures to enable the strap to be secured to the sheet material and to also securely hold the rolled-up sheet material as taught by Hickey. Creating the first curvature as greater ensures the amount of rolled-up sheet material will fit into the second hook portion.


Claims 21-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,819,474 to Strom in view of US 4,911,964 to Corbo et al. in view of US 5,979,851 to Purdy.


    PNG
    media_image2.png
    378
    365
    media_image2.png
    Greyscale

Regarding claim 21, Strom does not disclose wherein the first hook portion comprises a first portion and a second portion bent about a midpoint, and wherein the second portion of the first hook portion is positioned at an offset angle relative to the first plane.
Purdy discloses wherein the first hook portion (See Figure above) comprises a first portion (See Figure above) and a second portion (See Figure above) bent about a midpoint (See Figure above), and wherein the second portion of the first hook portion is positioned at an offset angle relative to the first plane (See Figure above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the first hook portion of Strom have multiple portions as taught by Purdy so to enable the strap to be secured to the sheet material without permanently gluing or adhering the strap to the sheet material.
Regarding claim 22, Purdy discloses wherein the first hook portion is constructed to pierce the sheet of material (plastic or metal, Abstract).  
Regarding claim 23, Purdy discloses wherein concave portions of the first and second hook portions face one another (See Figure above).  
Regarding claim 24, Purdy discloses wherein the second hook portion has a first radius of curvature (See Figure above) and the first hook portion has a second radius of curvature (See Figure above), wherein the first radius of curvature is greater than the second radius of curvature (See Figure above).  
Regarding claims 25, 26, and 29, Purdy does not disclose specific radii of curvature for the first, second or third hook portions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the strap having hook portions with the necessary curvatures to enable the strap to be secured to the sheet material and to also securely hold the rolled-up sheet material of Strom. Creating the first curvature as greater ensures the amount of rolled-up sheet material will fit into the second hook portion while the hook remains secured to the sheet material. Third radius ensures the hook can be slid on the sheet material or other supporting material.
Regarding claim 27, Purdy discloses wherein a first end portion of the strap curves outward from the first hook portion (See Figure above).  
Regarding claim 28, Purdy discloses wherein the first end portion of the strap has a third radius of curvature (See Figure above) greater than a first radius of curvature of the second hook portion and a second radius of curvature of the first hook portion (See Figure above).  
Regarding claim 30, Purdy discloses wherein the second portion of the first hook portion extends linearly at the offset angle relative to the first plane toward a first end of the second hook portion lying in the first plane on the same side of the intermediate portion (See Figure above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635